Citation Nr: 0737764	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  94-20 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD) from October 30, 1992, 
through June 21, 2000, and to an initial rating in excess of 
70 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & C.M.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel
INTRODUCTION

The veteran had active service from January 1966 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1993 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which, in pertinent part, granted the 
veteran's claim for service connection for PTSD, assigning a 
30 percent rating effective October 30, 1992, the date of 
receipt of the claim for service connection.  The veteran 
presented testimony at an RO hearing in August 1993.  He 
perfected a timely appeal in May 1994.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

During this appeal, a January 1994 RO rating decision granted 
a higher initial rating of 50 percent for the veteran's 
service-connected PTSD effective October 30, 1992.  Because 
the 50 percent rating assigned to the veteran's service-
connected PTSD is not the maximum rating available, and 
because the veteran has not withdrawn his claim for a higher 
initial rating, a claim for an initial or staged rating in 
excess of 50 percent for PTSD remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993); see also Fenderson, 
supra.

In a June 1994 rating decision, the RO assigned a 10 percent 
rating to the veteran's service-connected residuals of a 
shell fragment wound to the left calf effective October 30, 
1992, denied the veteran's claims for service connection for 
shell fragment wounds to the left lumbar region and right 
lung and for internal bleeding, denied the veteran's claims 
for separate disability ratings for service-connected 
residuals of a shell fragment wound of the liver and pancreas 
with sub-clinical hepatitis and abdominal adhesions, and 
determined that the veteran was entitled to a total 
disability rating based on individual unemployability (TDIU) 
effective October 30, 1992.  There is no subsequent 
correspondence from the veteran expressing disagreement with 
the rating or effective dates assigned to the veteran's shell 
fragment wound to the left calf or TDIU.  Accordingly, these 
issues are no longer in appellate status.  See Grantham v. 
Brown, 114 F .3d 1156 (1997).

In a November 1995 rating decision, the RO determined that 
eligibility for Dependents' Educational Assistance (DEA) 
benefits was established effective November 1, 1995.  There 
is no subsequent correspondence from the veteran expressing 
disagreement with the effective date assigned.  Accordingly 
an issue relating to DEA benefits is not in appellate status.  
Id.  

In a October 2001 rating decision, the RO granted the 
veteran's claim for service connection for a shell fragment 
wound scar to the left calf, assigning a 10 percent rating 
effective May 6, 2000 (the date that VA received this claim), 
and assigned 10 percent ratings each for a shell fragment 
wound scar to the right chest near the axilla and for status-
post fracture of the left wrist, each effective May 6, 2000.  
The RO also denied the veteran's claims for an increased 
rating for a shell fragment wound of the left calf, evaluated 
as 10 percent disabling, and also denied entitlement to 
special monthly compensation based on the need for regular 
aid & attendance or housebound status.  This decision was 
issued to the veteran and his service representative in May 
2002.  There is no subsequent correspondence from the veteran 
expressing disagreement with the ratings or effective dates 
assigned to the veteran's shell fragment wound scars to the 
left calf and right chest near the axilla or status-post 
fracture of the left wrist.  Accordingly these issues also 
are no longer in appellate status.  Id.

In a May 2002 supplemental statement of the case, the RO 
assigned a staged rating of 70 percent to the veteran's 
service-connected PSTD, effective from June 21, 2000 or the 
date of VA examination showing increased PTSD symptoms.  
Because the 70 percent staged rating assigned to the 
veteran's service-connected PTSD is not the maximum rating 
available, and because the veteran has not withdrawn his 
claim for a higher initial or staged rating, a claim for a 
staged rating in excess of 70 percent for PTSD from June 21, 
2000 remains in appellate status.  See AB and Fenderson, both 
supra.

In a June 2002 rating decision, the RO denied the veteran's 
claim for service connection for a disability of the fingers 
of the left hand.  There is no subsequent correspondence from 
the veteran expressing disagreement with this decision.  
Accordingly, it is now final.  See 38 U.S.C.A. § 7105.  

In April 2004, the Board remanded the veteran's claims for an 
initial rating in excess of 50 percent for PTSD prior to 
June 21, 2000, and to an initial rating in excess of 
70 percent thereafter; and his claims for an increased rating 
for residuals of a shell fragment wound to the liver and 
pancreas with sub-clinical hepatitis and abdominal adhesions, 
evaluated as 50 percent disabling, and for an increased 
rating for residuals of a shell fragment wound to the 
abdominal wall, evaluated as 10 percent disabling.  

The veteran also appealed that part of the March 1993 RO 
decision that denied his claims for increased ratings for 
residuals of a shell fragment wound to the liver and 
pancreas, evaluated as 40 percent disabling, and for 
residuals of a shell fragment wound to the abdominal wall, 
evaluated as 10 percent disabling.  In a May 2006 decision, 
the Board denied the veteran's claims for an increased rating 
for residuals of a shell fragment wound to the liver and 
pancreas with sub-clinical hepatitis and abdominal adhesions, 
evaluated as 50 percent disabling, and for an increased 
rating for residuals of a shell fragment wound to the 
abdominal wall, evaluated as 10 percent disabling.  The Board 
determined that the criteria for a separate rating of 
30 percent, but no higher, for residuals of shrapnel fragment 
wounds to Muscle Group XIX, had been met.  The Board also 
remanded the veteran's claim for an initial rating in excess 
of 50 percent for PTSD prior to June 21, 2000, and to an 
initial rating in excess of 70 percent thereafter.

Pursuant to the Board's May 2006 decision noted in the 
preceding paragraph, a July 2006 rating decision assigned a 
separate 30 percent evaluation for residuals of shrapnel 
fragment wounds, Muscle Group XIX, as secondary to service-
connected residuals of shell fragment wounds to the liver and 
pancreas and abdominal wall.  This decision was issued to the 
veteran and his service representative in September 2006.

The Board observes that, in November 2005, the veteran filed 
claims for service connection for arthritis and a heart 
condition.  Although the Board previously referred these 
claims back to the RO in its May 2006 decision, there is no 
indication in the record that the RO has adjudicated either 
claim.  Accordingly, claims for service connection for 
arthritis and a heart condition are again referred to the RO 
for all indicated development and adjudication.


FINDINGS OF FACT

1.  From October 30, 1992, through June 20, 2000, the 
veteran's service-connected PTSD was manifested primarily by 
sleep disturbance, nightmares, flashbacks, anger, and 
irritability; the overall degree of psychiatric impairment 
more nearly approximates occupational and social impairment 
with reduced reliability and productivity rather than 
occupational and social impairment with deficiencies in most 
areas.

2.  From June 21, 2000 to June 1, 2004, the veteran service-
connected PTSD has not been manifested by total occupational 
and social impairment.

3.  Since June 2, 2004, the veteran's PTSD has been 
manifested by symptomatology that more nearly approximates 
total social and industrial impairment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
50 percent for PTSD, from October 30, 1992, through June 20, 
2000, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  The schedular criteria for a staged rating in excess of 
70 percent for PTSD, from June 21, 2000, to June 1, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2007).

3.  The schedular criteria for a staged rating of 100 percent 
for PTSD, from June 2, 2004, have been met.  38 U.S.C.A. § 
1155, (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in December 2003, May 2004, and May 2006 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the veteran 
was effectively informed to submit all relevant evidence in 
his possession and received notice of the evidence needed to 
substantiate his claims, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson¸19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  (Emphasis added).  Here, the RO 
was unable to comply with Pelegrini II because the March 1993 
rating decision that is the subject of this appeal was issued 
prior to the enactment of the VCAA.  The March 1993 rating 
decision was fully favorable to the veteran on the issue of 
service connection for PTSD and he was subsequently provided 
VCAA letters in December 2003 and May 2004, as noted above, 
and the claim for higher ratings for PTSD was readjudicated 
in June 2005.  See Supplemental Statement of the Case issued 
at that time.  The United States Court of Appeals for the 
Federal Circuit has held that timing-of- notice errors can be 
"cured" by notification followed by readjudication.  Mayfield 
v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006). Subsequent to the May 2004 letter, the 
veteran's claims were readjudicated in a June 2005 
supplemental statement of the case.  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision and any timing error 
regarding the December 2003 and May 2004 letters has been 
cured.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 
(2006); see also Prickett, supra (holding that a statement of 
the case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the result of this decision, the veteran is 
entitled to a 100 percent schedular rating for his PTSD from 
June 2, 2004; thus, any content or timing error with respect 
to VCAA's duty to notify that may have still been present is 
harmeless error from that date as the maximum benefit has 
been awarded effective June 2, 2004. 

Pursuant to the Board's May 2006 remand, the RO also provided 
the veteran and his service representative with notice of the 
Dingess requirements in May and December 2006.  However, the 
notice was post-decisional (i.e., after the March 1993 rating 
decision that is the subject of this appeal).  The Board is 
cognizant of recent decisions of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) pertaining 
to prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007), the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that, once an error is identified by the 
Veterans Court, the burden shifts to VA to demonstrate that 
the error was not prejudicial.  The Federal Circuit reversed 
the earlier holding of the Veterans Court in Sanders that an 
appellant has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide ant pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  

As to the untimely notice of the Dingess requirements, such 
error is also rebutted in this case because the preponderance 
of the evidence is against the veteran's claim for initial or 
staged ratings in excess of 50 percent from October 30, 1992, 
through June 20, 2000; and to a staged rating in excess of 70 
percent for PTSD, from June 21, 2000, to June 1, 2004.  Thus, 
any question as to the appropriate disability rating or 
effective date to be assigned is moot.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  An error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'"  Mayfield, supra, at 116; accord Sanders, 
supra.  That is, "the key to determining whether an error is 
prejudicial is the effect of the error on the essential 
fairness of the adjudication."  Id.  "[A]n error is not 
prejudicial when [it] did not affect 'the essential fairness 
of the [adjudication],'" see id., at 121, and non-prejudicial 
error may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra; accord Dalton v. Nicholson, 21 Vet. 
App. 23, 30 (2007) (determining that no prejudicial error to 
veteran resulted in defective VCAA notice when the veteran, 
through his counsel, displayed actual knowledge of the 
information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ." 
Mayfield, supra, at 128.

In the instant case, notice of the two Dingess elements would 
not have operated to alter the outcome in the instant case 
where evidence establishing an effective date earlier than 
September 5, 2003, for a 100 percent scheduler rating for a 
brain aneurysm is lacking.  Sanders, supra (recognizing that 
"a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice").  In view of the foregoing, the 
Board cannot conclude that this defect in Dingess notice 
affected the essential fairness of the adjudication, and 
thus, the presumption of prejudice is rebutted.  Id.

While the veteran does not have the burden of demonstrating 
prejudice, it is pertinent to note that the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records and VA medical records, including VA 
examination reports.  The Social Security Administration 
(SSA) notified VA in October 2002 that, after an exhaustive 
and comprehensive search, it was unable to locate the 
veteran's records.  There is no indication of any additional 
relevant evidence that has not been obtained.  Pursuant to a 
May 2006 Board remand, the veteran was provided with a 
thorough VA psychiatric examination.  The report of that 
evaluation, when considered with the other relevant evidence 
of record, to include earlier psychiatric examinations, 
provide adequate findings for rating the veteran's PTSD 
during the entire period of time at issue.  Under these 
circumstances, there is no duty to provide another 
examination or a medical opinion.  38 C.F.R. §§ 3.326, 3.327.
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).


Factual Background

Following VA outpatient treatment in October 1992, the 
veteran was diagnosed with PTSD.      

On VA PTSD examination in February 1993, the veteran 
complained of "trouble coping with people and nightmares."  
The VA examiner reviewed the veteran's claims file.  The 
veteran had been on medical leave from his employer for 
3 weeks.  Mental status examination of the veteran showed 
goal directed conversation, no psychotic ideation, an 
appropriate affect, a depressed mood, impaired sleep, 
suicidal and homicidal thinking, no cognitive impairment, and 
present judgment and insight.  The impression was chronic 
severe PTSD.

On VA outpatient treatment in May 1993, the veteran reported 
that he was doing somewhat better on his present medication, 
although he still felt anxious at times of stress.  Mental 
status examination showed full orientation, an appropriate 
affect, a less depressed mood, and no suicidal ideation.  The 
assessment included PTSD.

On VA PTSD examination in September 1993, the veteran 
complained of flashbacks, difficulty sleeping since 1991, 
increased irritability and isolation, and nightmares.  The VA 
examiner reviewed the veteran's claims file.  Mental status 
examination of the veteran showed normal speech, logical 
thoughts, mild depression, an appropriate affect, full 
orientation, no evidence of any psychotic symptoms or 
suicidal or homicidal ideation, and adequate judgment.  The 
veteran's Global Assessment of Functioning (GAF) score was 
50.  The diagnoses included PTSD.

On VA outpatient treatment in March 1994, the veteran 
complained of nightmares involving his Vietnam service and 
his incarcerated son, social isolation, irritability, and 
suicidal feelings without intention.  The assessment was 
PTSD/dysthymia.  Subsequent mental status examination of the 
veteran in June 1994 showed no suicidal or homicidal ideation 
or evidence of psychotic symptoms.  The veteran reported an 
improved relationship with his 2 daughters and his brother.  
The assessment included PTSD.

The veteran received regular VA outpatient treatment for his 
PTSD in 1995-1996.  He complained of a single beer binge and 
restless sleep in May 1995.  Mental status examination of the 
veteran showed persistent suicidal ideation.  The assessment 
included severe PTSD.  He complained of mood swings in 
September 1995.  Mental status examination of the veteran 
showed full orientation, no thought disorder, and no current 
suicidal or homicidal ideation.  The assessment included 
PTSD.  He complained of "feeling worse lately" in December 
1996.  Mental status examination at that time showed no overt 
psychotic symptoms and full orientation.  The assessment was 
unchanged from September 1995.

On VA outpatient treatment in November 1998, the veteran 
reported that he had taken a small overdose of medication 
2 weeks earlier and, although he denied suicidal intention, 
he admitted feeling tired and "hoping to rest."  He 
recognized that he had been feeling despondent and 
discouraged with his life "and felt tired of the struggle."  
Mental status examination of the veteran showed good eye 
contact, relevant speech, appropriate affect, subdued and sad 
mood, no psychotic symptoms or behavior, cognitive 
impairment, or suicidal or homicidal ideation.  The diagnoses 
included PTSD.

On VA outpatient treatment in February 1999, the veteran 
complained of experiencing periods of depression.  He and his 
wife were getting a divorce.  They had been married for 
20 years but separated for the past 10 years.  He saw 2 of 
his 3 adult children regularly; 1 child was in prison.  The 
diagnoses included chronic PTSD.

The veteran complained of needing "something to calm me 
down" on VA outpatient treatment in May 1999.  He denied 
suicidal ideation.  He reported having a flashback and a 
history of severe traumatic experiences in Vietnam.  He also 
denied any depression.  The impression was PTSD.

On VA PTSD examination in August 1999, the veteran complained 
of continued nightmares accompanied by night sweats that 
occurred about once or twice a month, "some flashbacks" 
that were not as frequent as they used to be about once or 
twice a month, and intrusive thoughts.  The VA examiner 
reviewed the claims file.  The veteran also reported that he 
"took a bunch of pills" several months earlier but this was 
"not really a suicide attempt."  He had continued ideation 
about death but no active plan.  The veteran had been married 
twice and divorced once in June 1999.  Mental status 
examination of the veteran showed full orientation, normal 
speech, and no suicidal or homicidal ideation or delusions.  
The veteran's GAF score was 50.  The diagnosis was chronic 
PTSD.

In a May 2000 letter from L.R., PhD, and M.L.S., M.D. (-
initials used to protect privacy) (Dr. L.R. and Dr. M.L.S.), 
contained in the veteran's VA treatment records, these 
examiners stated that the veteran had been treated since 
early 1993 for PTSD and depression.  He continued to 
experience PTSD symptoms including nightmares, flashbacks, 
intrusive thoughts, and frequent periods of isolation and 
avoidance of others, including his family.  Drs. L.R. and 
M.L.S. stated that the veteran's GAF scores had not improved 
and "in fact, his scores suggest a decline in functioning."  
The veteran's PTSD was chronic and severe.

On VA PTSD examination in June 2000, the veteran complained 
of sleep disturbance and continued problems with nightmares 
that occurred twice a week, flashbacks that occurred once or 
twice a week, daily intrusive thoughts, anger, and 
irritability.  The VA examiner reviewed the veteran's claims 
file, including his medical records.  The veteran reported 
some suicidal ideation in the recent past and a change in his 
relationship with his wife, stating, "It's getting worse."  
He denied having any friends or engaging in social 
activities.  Mental status examination of the veteran showed 
full orientation, quiet speech, spontaneous thoughts, no 
suicidal or homicidal ideation or delusions, satisfactory 
concentration, an anxious mood, a restricted affect, and good 
judgment and insight.  The veteran's GAF score was 40.  The 
diagnoses included chronic PTSD.

On VA outpatient treatment with Dr. M.L.S. in September 2000, 
the veteran complained of feeling very depressed, nightmares 
at least twice a week, and high anxiety and irritability.  
Mental status examination of the veteran showed no suicidal 
or homicidal ideation and no psychosis.  The assessment was 
chronic severe PTSD.

On VA outpatient treatment in March 2002, the veteran 
complained of numerous anxiety attacks and nightmares since 
the September 11, 2001, terrorist attacks.  

As noted in the Introduction, in October 2002, SSA notified 
the RO that, after an exhaustive and comprehensive search, 
the requested medical records for the veteran could not be 
located.

In a February 2003 statement, the veteran contended, "I am 
constantly in a state of depression and suffer daily bouts of 
anxiety."  He also reported needing to isolate himself from 
others.

The veteran received regular VA outpatient treatment for his 
PTSD in 2003-2004.  In December 2003, he complained of 
depression and suicidal thoughts.  He had no history of 
suicide attempts.  Mental status examination of the veteran 
showed normal speech, an anxious and depressed mood, 
occasional auditory and visual hallucinations related to 
anxiety, normal thoughts, passive suicidal ideation without a 
plan, and intact memory.  In March 2004, the veteran denied 
any manic or psychotic symptoms.  Mental status examination 
of the veteran showed no evidence for a thought disorder or 
suicidal or homicidal ideation or intent.  The assessment was 
PTSD.

On VA PTSD examination in June 2004, the veteran complained, 
"I can't stand people."  The VA examiner reviewed the 
veteran's claims file and his electronic medical records.  
The veteran described his current symptoms as daily anxiety 
attacks with agoraphobia, increased irritability, and an 
increased need for isolation.  His nightmares and night 
sweats occurred about 5 times a week.  His flashbacks 
occurred several times a week.  "The veteran also states 
that he frequent asks for advice or guidance from the spirit 
of his deceased father...Occasionally, the veteran also speaks 
with departed combat buddies from Vietnam."  The veteran 
rarely saw his 2 daughters and attempted to visit his son in 
prison every other week.  The veteran's second wife worked 
during the week but he saw her in the evenings.  On the 
weekends when he was home, the veteran rented a room and did 
not stay in the house while his wife was there during the 
day.  Mental status examination of the veteran showed full 
orientation and linear and goal directed thoughts with no 
evidence of psychosis.  The VA examiner stated that the 
veteran's behavior of speaking to his dead father "is 
related to grief and to cultural influences rather than 
psychotic in nature."  The veteran's speech was normal.  He 
admitted to chronic suicidality without specific intent and 
denied homicidal ideation.  The veteran's GAF score was 32.  
The diagnoses included chronic severe combat-related PTSD.

On VA PTSD examination in January 2007, the veteran stated, 
"I just want to be comfortable and to be left alone."  The 
VA examiner reviewed the veteran's claims file, including 
prior VA examination reports and medical records, and the 
Board's remand.  He noted that the veteran was occasionally 
profane at this examination although his profanity was not 
directed at the VA examiner.  The veteran reported nightmares 
about once a week, daily intrusive thoughts followed by 
increased anxiety and anger, flashbacks occurring about twice 
a week followed by increased anxiety and anger.  The veteran 
stayed in contact with his siblings by telephone and was 
still married to his second wife.  He also reported visiting 
his daughters and grandchildren and seeing his son in prison 
"at least every other week."  The veteran reported a 
subjective belief that he could work part-time, although he 
had not worked since 1990.  The veteran managed his own 
personal hygiene and grooming.  He reported close friendships 
with "the guys that I served with" on active duty.  Mental 
status examination of the veteran showed full orientation, 
normal speech in rate and volume with an emotional delivery, 
some rambling thoughts, no suicidal or homicidal ideation or 
delusions, and an anxious mood.  The veteran's GAF score was 
40.  The diagnoses included chronic PTSD.  

In May 2007, after this appeal was certified to the Board, 
the veteran submitted additional evidence in support of his 
claim.  This evidence consists of duplicate copies of VA 
outpatient treatment records.

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The veteran's service-connected PTSD was evaluated as 50 
percent disabling from October 30, 1992, (the date that VA 
received his service connection claim) through June 20, 2000, 
and 70 percent thereafter.  He appeals for higher initial or 
staged ratings.  See Fenderson, supra.

An evaluation of 50 percent disabling is available under the 
General Rating Formula for Mental Disorders for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A higher evaluation of 70 percent disabling is available for 
PTSD under DC 9411 that is manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), and an inability to establish and maintain 
effective relationships.  Id.

A maximum evaluation of 100 percent disabling is available 
for PTSD that is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform the activities of daily living 
(including the maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for the 
names of close relatives, his own occupation, or his own 
name.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF score of 31 to 40 denotes some 
impairment in reality testing or communications (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF Score of 41 to 50 denotes 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF Score of 51 to 60 
denotes moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF Score of 61 to 70 denotes some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of 71 to 80 denotes that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, pg. 47 (4th ed., revised 1994) (Manual).  
The GAF designation is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness," citing the 
Manual.  Carpenter, supra; Richard v. Brown, 9 Vet. App. 266, 
267 (1996).

Analysis

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an initial or staged rating 
in excess of 50 percent for PTSD from October 30, 1992, 
through June 21, 2000, or a staged rating in excess of 
70 from June 21, 2000 through June 1, 2004.  However, the 
evidence supports entitlement to a 100 percent staged 
scheduler rating from June 2, 2004.  As explained in more 
detail below, the veteran's service-connected PTSD was not 
more than moderately disabling or not productive of more than 
occupational and social impairment with reduced reliability 
and productivity at any time from October 30, 1992, through 
June 20, 2000, such that entitlement to an initial or staged 
schedular evaluation in excess of 50 percent is warranted for 
this period of time.  The veteran's service-connected PTSD 
also was not manifested by total occupational and social 
impairment such that an initial schedular evaluation in 
excess of 70 percent is warranted prior to June 2, 2004, but 
the psychiatric evidence dated June 2, 2004 and thereafter 
show that the overall psychiatric disability picture more 
nearly approximates total social and industrial impairment 
from that latter date.  

After the veteran was diagnosed with PTSD in October 1992, a 
VA psychiatric examination in February 1993 revealed no 
psychotic symptoms, suicidal or homicidal ideation, or 
cognitive impairment.  No suicidal ideation was noted on VA 
outpatient treatment in May 1993.  In September 1993, 
although the veteran complained of increased nightmares, 
mental status examination showed no psychotic symptoms, 
suicidal or homicidal ideation, and a GAF score of 50.  In 
May 1995, persistent suicidal ideation was noted on mental 
status examination and the veteran was diagnosed with severe 
PTSD.  However, there was no suicidal ideation on subsequent 
outpatient treatment four months later, in September 1995.  
The veteran had no suicidal or homicidal ideation or 
cognitive impairment on VA outpatient treatment in December 
1998.  He denied any suicidal ideation or depression in May 
1999.  Although the veteran complained of suicidal ideation 
on VA PTSD examination in August 1999, no such finding was 
noted on mental status examination and his GAF score of 50 
was unchanged from September 1993.  While the veteran 
reported sleep disturbance, the preponderance of the evidence 
is against occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as obsessional rituals which interfere with routine 
activities, intermittently illogical, obscure, or irrelevant 
speech, near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), or an inability to establish 
and maintain effective relationships.  In other words, most 
of the symptoms characteristic of the next level of 
impairment (criteria for a 70 percent rating) are not 
apparent prior to June 20, 2000.

The Board acknowledges that the symptoms recited in the 
criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In adjudicating a claim for an increased 
rating, the adjudicator must consider all symptoms of a 
claimant's service-connected mental condition that affect the 
level of occupational or social impairment.  Id. at 443.  
However, in this case, in addition to the absence of most of 
the symptoms listed in DC 9411 as characteristic of 
occupational and social impairment with deficiencies in most 
areas (the criteria for a 70 percent rating), the only GAF 
scores reported prior to June 20, 2000 were 50, which, when 
considered with the other relevant evidence is not consistent 
with more than moderate overall psychiatric impairment.  
Thus, the evidence does not support the veteran's claim of 
entitlement to an initial schedular rating in excess of 50 
percent for PTSD from October 30, 1992 to June 20, 2000.

The medical evidence further shows that, on VA PTSD 
examination on June 21, 2000, no suicidal or homicidal 
ideation and no delusions were noted on mental status 
examination.  The veteran's GAF score had worsened to 40, 
indicating some impairment in reality.  The RO recognized the 
veteran's worsening PTSD symptoms at this examination by 
assigning a higher rating of 70 percent effective June 21, 
2000.  This higher rating takes into account significant 
psychiatric impairment.  On outpatient treatment in September 
2000, there was no evidence of suicidal or homicidal 
ideation.  Mental status examination of the veteran in 
December 2003 showed that his occasional auditory and visual 
hallucinations were related to anxiety and there was passive 
suicidal ideation without a plan.  On outpatient treatment in 
March 2004, the veteran denied any psychotic symptoms and 
there was no evidence of a thought disorder or any suicidal 
or homicidal ideation on mental status examination at that 
time.  

In making the above determinations, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b).  However, there is 
no approximate balance of positive and negative evidence that 
otherwise warrants a more favorable decision on this aspect 
of the veteran's appeal.  Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Turning to the remaining period of time in question, the 
Board notes that upon VA psychiatric examination on June 2, 
2004, the veteran's GAF score had worsened to 32, which is 
consistent with total social and industrial impairment.  
Another VA psychiatric evaluation  in January 2007 showed 
that his GAF score had improved to 40 but in considering all 
of the relevant psychiatric evidence, to include both of 
these latter examinations, the Board finds that the veteran's 
psychiatric symptomatology more nearly approximates total 
social and industrial impairment since June 2, 2004.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has been considered 
whether or not they were raised by the veteran as required by 
Schafrath, supra, including the provisions of 38 C.F.R. § 
3.321(b)(1) (2007).  As noted in the Introduction, he has 
been in receipt of a TDIU since October 30, 1992 and, as a 
result of the instant Board decision, a 100 percent rating is 
warranted for his PTSD from June 2, 2004.  There is no basis 
for referral of a question of an extraschedular rating for 
PTSD prior to June 2, 2004.  38 C.F.R. § 3.321(b)(1) (2007).  
In this regard, the Board finds that there has been no 
showing by the veteran that his PTSD alone has resulted in 
marked interference with his employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule prior to June 2, 2004.  The veteran 
did not indicate any significant work impairment when 
examined during the first period of time at issue and it is 
again pertinent to note that a 70 percent rating contemplates 
severe industrial impairment.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating for the period of time 
in question pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an initial or staged rating in excess of 50 
percent for PTSD from October 30, 1992, through June 20, 
2000, is denied.

Entitlement to an initial or staged rating in excess of 70 
percent for post-traumatic stress disorder from June 21, 
2000, thorough June 1, 2001, is denied.

Entitlement to a staged rating of 100 percent for post-
traumatic stress disorder from June 2, 2004, is granted, 
subject to the rules and regulations governing the payment of 
VA monetary benefits.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


